        Case 6:13-cr-10112-JTM Document 759 Filed 08/27/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,
            Plaintiff,

       vs.                                            No. 13-10112-3-JTM

ANTOINE BEASLEY,
           Defendant.


                             MEMORANDUM AND ORDER


       On July 24, 2020, the court denied defendant Antoine Beasley’s motion seeking

compassionate release 18 U.S.C. § 3582(c)(1)(A). The court found that Beasley’s

conditions (obesity, diabetes, hypertension and chronic kidney injury) did not amount

to “extraordinary and compelling” reasons supporting a release, noting in particular

Beasley’s relatively younger age. (Dkt. 743). The defendant has now submitted a

renewed motion (Dkt. 758) again seeking a sentence of time served. In the present

motion, defendant emphasize both his race (African-American) and obesity as reasons

for granting the relief sought.

       The court again denies the request for compassionate release. The court explicitly

acknowledged the defendant’s obesity in its prior order, while still concluding that—on

balance—release was not warranted. Nor defendant’s race does present a compelling

reason for release. While statistics show African-Americans are disproportionately

affected by the virus, in large part this may simply be because African-Americans

disproportionately have the underlying medical conditions such as obesity which
           Case 6:13-cr-10112-JTM Document 759 Filed 08/27/20 Page 2 of 3




render the virus dangerous. The June 23, 2020 Lancet article1 now cited by Beasley

acknowledges this reality, and suggests that (Abstract, p. 1) that the disproportionate

underlying comorbidities may only “incompletely” explain the mortality rate. The

Article concludes that “[t]he possibility that unrecognized severity of comorbidity or

social vulnerability because of pre-pandemic unequal access to care, or differential

failure to remediate those recognized comorbidities/social vulnerabilities, cannot be

excluded.” (Conclusion, p. 7 (emphasis added)). That is, the unquantified increase risk

may be due to factors, such as lack of access to medical care in the general community,

which are not directly relevant to the defendant.

         “As other courts have recognized, the fact of an inmate's race itself does not

constitute a risk factor for COVID-19 in the same way, as, for instance, an underlying

medical condition does.” United States v. Myers, No. 18-20633, 2020 WL 4934343, at *3

(E.D. Mich. Aug. 24, 2020) (collecting cases). In the end, it remains “unclear … whether

race is an independent risk factor or whether the adverse outcomes are caused by other

factors such as living conditions (such as population density), work conditions

(including service in essential industries), lack of access to health care or the prevalence

of other underlying medical conditions.” United States v. Green, No. CR 05-205, 2020 WL

3642860, at *4 (W.D. Pa. July 6, 2020).

         More importantly, in its prior Order the court determined that even if Beasley

had demonstrated that he might otherwise qualify for potential release on medical


1   https://www.thelancet.com/action/showPdf?pii=S25895370%2820%2930199-1.
                                                2
        Case 6:13-cr-10112-JTM Document 759 Filed 08/27/20 Page 3 of 3




grounds, such a result was precluded by the second step of the required analysis,

whether a time-served sentence would be appropriately granted under § 3553(a). The

court specifically noted that immediate release now, with much of defendant’s sentence

still unserved, would “reflect a substantial departure” from a proper guideline

sentence. (Dkt. 743, at 3). The court further found that a time-served sentence:

       would fail to reflect the seriousness of his offense, which involved both
       potential violence (a firearms count) and extensive trafficking in narcotics
       (with the conspiracy count). [D]efendant actively conspired to distribute
       85 kilograms of marijuana, and, as he acknowledged to the court, he did
       this for “significant financial gain.” (Presentence Report, ¶ 121). Law
       enforcement officers found $250,000 in the defendant’s house. The
       conspiracy involved numerous individuals using stash houses owned by
       Antonine and Gerald Beasley. The firearm involved in the case was not a
       simple handgun, by an AR-15 type assault rifle, specifically a D.P.M.S.,
       model A-15, .223-5.56 caliber, semi-automatic lower receiver. The extensive
       and potentially violent nature of the defendant’s criminal conduct counsel
       strongly against release.

(Id.) (emphasis added).

       The defendant’s renewed motion fails to address this second prong of the court’s

analysis. Given the circumstances of the case, the sentence cannot be reduced consistent

with the § 3553(a) sentencing factors. The court again concludes that the defendant has

not met his burden to show his entitlement to immediate release.

       IT IS ACCORDINGLY ORDERED this day of August, that the defendant’s

Motion for Compassionate Release (Dkt. 758) is hereby denied.



                                          J. Thomas Marten
                                          J. Thomas Marten, Judge

                                            3
